                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


DAMETRIA NEVELS,
                                                        MEMORANDUM DECISION AND
                       Plaintiff,
                                                                ORDER
v.

ROLLIN COOK, in his official and
                                                             Case No: 1:19-cv-00058-DB
individual capacities; KENNETH SIO, in his
official and individual capacities; and JOHN
DOES 1-10,
                                                              District Judge Dee Benson
                       Defendants.


       Before the court is Defendant Rollin Cook’s Motion to Dismiss. (Dkt. No. 16.) Plaintiff

failed to timely file an opposition memorandum, and the briefing period on the Motion has

ended. The court has considered the facts and arguments set forth in the Motion and issues the

following Memorandum Decision and Order.

                                           DISCUSSION

       Plaintiff has brought this action seeking damages for an alleged assault at a juvenile

detention facility. Defendant Rollin Cook was the executive director of the Utah Department of

Corrections at the time of this alleged assault. (Dkt. No. 2, ¶ 8.)

       Under Utah law, the Utah Department of Human Services is responsible, through the

Division of Juvenile Justice Services, “for all youth offenders committed to the division by

juvenile courts for secure confinement.” Utah Code Ann. § 62A-7-102; Utah Code Ann. § 62A-

7-104. The Utah Department of Corrections, on the other hand, is charged with operating secure

correctional facilities for the incarceration of non-juvenile offenders. Utah Code Ann. § 64-13-

14. The Utah Department of Human Services does not have authority over the Utah Department

of Corrections. Utah Code Ann. §62A-1- 105(2).
       Here, the alleged assault occurred at Weber Valley Detention Center, a juvenile facility

operated by the Utah Department of Human Services. As the executive director of the Utah

Department of Corrections, Defendant Cook did not act under color of state law in this action,

and Plaintiff has thus failed to state a claim against him.


                                          CONCLUSION

       For the foregoing reasons, Defendant Rollin Cook’s Motion to Dismiss (Dkt. No. 16) is

GRANTED. Rollin Cook is hereby dismissed as a Defendant from the Complaint with prejudice.


               DATED this 26th day of February, 2020.

                                               BY THE COURT:



                                               Dee Benson
                                               United States District Judge
